Citation Nr: 1749317	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic necrotizing lymphadenitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for idiopathic thrombocytopenia, to include as due to herbicide exposure.

3.  Entitlement to service connection for nocardia bacterial infection, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to include secondary to idiopathic thrombocytopenia therapy or as due to herbicide exposure.

5.  Entitlement to service connection for pseudomonas bacterial infection, to include as due to herbicide exposure.

6.  Entitlement to service connection for right and left lower extremity numbness, to include as due to herbicide exposure.

7.  Entitlement to service connection for kidney disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1971 to December 1974.  He died in September 2017.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which the Veteran timely appealed during his lifetime.  The claims were subsequently remanded by the Board in February 2015 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified as to these matters during a videoconference hearing in October 2012.  A transcript of that hearing is of record.

FINDING OF FACT

In October 2017, VA was notified that the Veteran died on September [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the Veteran died on September [REDACTED], 2017, during the pendency of this appeal.  The following month, VA was notified of the Veteran's death by his spouse and a subsequent Social Security Administration (SSA) search.  

As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

Further, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.  





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


